United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fremont, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Leonard J. Baldizan, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1171
Issued: September 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated February 1 and March 4, 2008 denying her
claims for wage-loss benefits. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant was entitled to wage-loss compensation between July 29
and December 13, 2006 for total disability causally related to her accepted employment injury.
FACTUAL HISTORY
This is the second appeal in this case to the Board. On January 25, 2008 the Board found
that the Office had not properly issued its June 11, 2007 decision, in that a copy of the decision

was not sent to appellant’s representative. The case was remanded to the Office for proper
issuance of the decision.1
On July 26, 2006 appellant, a 46-year-old mail carrier, filed an occupational disease
claim alleging that she had developed pain and numbness in her right arm and hand as a result of
employment activities. The Office accepted her claim for right carpal tunnel syndrome and other
afflictions of the right shoulder region, not elsewhere classified.
In a July 20, 2006 report, Dr. Rebecca O’Brien, a Board-certified internist, diagnosed
right shoulder strain and recommended that appellant avoid carrying her mailbag on her
shoulder. On July 27, 2006 Dr. Lawrence Quan, a treating physician, diagnosed carpal tunnel
syndrome and right shoulder impingement. He stated that appellant could work full time,
provided that she was restricted from: lifting, pushing or pulling more than five pounds;
performing right handed activities for more than 5 to 10 minutes per hour; reaching above
shoulder level; or working more than 8 hours per day.
The record contains a July 25, 2006 employee evaluation and/or probationary report
reflecting that appellant was appointed to her position on May 28, 2006, and that the
probationary period would end on August 25, 2006. On June 25, 2006 appellant received a
rating at the end of the 30-day period indicating unsatisfactory performance levels in the areas of
work quality and quantity. The 60-day rating reflected unsatisfactory performance levels in the
above areas, as well as in the area of dependability and recommended that she be separated from
service.
In a July 28, 2006 letter entitled “Notice of Separation During Probation,” the employing
establishment informed appellant that she was being terminated for unacceptable work
performance/failure to follow instructions. Specifically, it found that her work methods were
deficient, in that she failed to meet the delivery time commitments in “3rd bundled mail” on a
daily basis, and that she failed to properly scan MSP points on route 3804. Noting that these
deficiencies were unsatisfactory, the employing establishment informed appellant that she was
being terminated effective the close of business on July 28, 2006. A notification of personnel
action dated July 28, 2006 reflected that appellant was separated effective that date for
unacceptable work performance and failure to follow instructions.
Medical evidence of record includes an August 17, 2006 report from Dr. R.K. Wong, a
treating physician, who opined that appellant was able to work 8 hours per day, but was
restricted from lifting more than 5 pounds, and could not perform right-handed activities for
more than 5 to 10 minutes per hour.
On September 1, 2006 appellant filed a claim for wage-loss compensation for the period
July 29 through September 1, 2006.
In a September 22, 2006 letter, the Office informed appellant that the evidence submitted
was insufficient to establish that she was entitled to wage-loss compensation for the period
commencing July 29, 2006. It noted that light-duty work was provided by the employing
1

Docket No. 07-2205 (issued January 25, 2008).

2

establishment in accordance with her physician’s restrictions and would have continued to be
available if she had not been terminated for cause. The Office provided appellant 30 days to
submit evidence establishing total disability due to her work injury during the period in question
or evidence that her termination was related to her physical inability to perform her assigned
duties.
The record contains reports from Dr. Quan dated September 12, October 10, 16 and 30,
2006, reflecting his opinion that appellant was able to work eight hours per day. He
recommended that she be restricted from lifting more than five pounds and from repetitive hand
activity.
In a letter dated October 9, 2006, appellant stated that she began working light duty on
July 19, 2006. She contended that the evaluations, upon which her termination was based, were
“done all wrong.” Appellant alleged that she could not be properly evaluated if she was on light
duty and that she was not properly instructed by the employing establishment regarding her
route. She alleged that she was terminated due to her injuries, rather than for poor performance,
claiming that she was told by supervisor, Pat Bagley, that she would be fired if she filed a claim
for workers’ compensation.
By decision dated November 13, 2006, the Office denied appellant’s claim, finding that
the medical evidence was insufficient to establish that the claimed period of wage-loss
compensation was due to disability causally related to the accepted work injury.
On November 21, 2006 appellant requested an oral hearing.
In a December 15, 2006 attending physician’s report, Dr. Quan diagnosed carpal tunnel
syndrome and right shoulder trapezius strain. He stated that appellant was partially disabled
from July 20 through December 14, 2006. Noting that appellant was scheduled for carpal tunnel
release surgery on December 14, 2006, he opined that she would be totally disabled from
December 15, 2006 through January 30, 2007. On December 15, 2006 Dr. Quan stated that
appellant was able to work modified duty from December 5 through 14, 2006. He reiterated his
recommended restrictions, including occasional use of the right hand, no lifting above five
pounds and no repetitive hand activity.
At the March 21, 2007 hearing, appellant’s representative contended that she was not
terminated from the employing establishment for cause. He stated that there was no evidence
that appellant was “doing anything wrong,” and that “they were looking for a reason to fire her”
because she filed a claim for an employment-related injury. Acknowledging that the
establishment put appellant on light duty and that she was on light duty when she was
terminated, the representative stated that it was “inconceivable that the agency would continue to
accommodate a probationary employee on light duty.” He noted that she had no contractual
rights while on probation, and alleged that she was told that she would be terminated if she filed
a claim. The hearing representative provided appellant an additional 30 days to submit
additional evidence of disability.
In a letter dated April 18, 2007, the employing establishment stated that the reason for
appellant’s termination was poor performance, which had nothing to do with her injury. The

3

establishment noted that there were positions available which would allow appellant to work
with a headset to eliminate extensive use of her hands.
By decision dated June 11, 2007, the Office hearing representative affirmed the
November 13, 2006 decision. He found that the employing establishment provided appellant
with a light-duty assignment which conformed to her physician’s restrictions, and that light duty
would have been available had she not been terminated for cause. The Office hearing
representative further found that the medical evidence did not establish that appellant was totally
disabled during the period in question.
Appellant disagreed with the hearing representative’s decision and appealed to the Board.
On January 25, 2008 the Board found that the Office had not properly issued its June 11, 2007
decision, in that a copy of the decision was not sent to appellant’s representative. The case was
remanded to the Office for proper issuance of the decision.2 On February 1, 2008 the Office
reissued the June 11, 2007 decision denying appellant’s claim for wage-loss compensation for
the period July 29 through September 1, 2006. A copy of the decision was sent to appellant’s
representative.
On February 22, 2008 appellant filed a claim for wage-loss compensation for the period
September 2 through December 13, 2006. She submitted a February 28, 2008 attending
physician’s report from Dr. Quan reflecting that appellant was partially disabled from
September 2 through December 13, 2006. Dr. Quan opined that appellant could continue
working a modified-duty position, provided that she worked within the restrictions previously
provided.
By decision dated March 4, 2008, the Office denied appellant’s claim for wage-loss
compensation for the period September 2 through December 13, 2006. It found that the medical
evidence failed to establish that she was disabled due to residuals of her accepted injury, but
rather showed that she was terminated for cause.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing that the essential elements of his or her claim by the weight of the
evidence.4 Under the Act, the term disability is defined as an inability, due to an employment
injury, to earn the wages the employee was receiving at the time of injury, i.e., an impairment
resulting in loss of wage-earning capacity.5 For each period of disability claimed, the employee

2

Id.

3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Prince E. Wallace, 52 ECAB 357 (2001).

4

has the burden of establishing that he or she was disabled for work as a result of the accepted
employment injury.6
Whether a particular injury causes an employee to become disabled for work and the
duration of that disability are medical issues that must be proved by a preponderance of
probative and reliable medical opinion evidence.7 The fact that a condition manifests itself
during a period of employment does not raise an inference that there is a causal relationship
between the two.8
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his disability and
entitlement to compensation.9
ANALYSIS
Appellant submitted claims for compensation for the period from July 29 to
December 13, 2006. She has the burden of establishing by the weight of the substantial, reliable
and probative evidence, that she was totally disabled as a result of her accepted employmentrelated injury during the alleged period. This burden includes providing medical evidence from
a physician who concludes that the disabling condition is causally related to employment factors
and supports that conclusion with sound medical reasoning.10 The Office properly denied
compensation because appellant failed to provide sufficient medical evidence to support that she
was disabled due to residuals of her accepted condition.
The medical evidence does not establish that appellant was disabled during the period in
question. On the contrary, Dr. Quan repeatedly and consistently opined that she was capable of
working an eight-hour day in a position that did not require lifting more than five pounds or
engaging in repetitive hand activity. There is no medical evidence of record finding that
appellant was totally disabled during the period July 29 to December 13, 2006.
Appellant does not contend that she was disabled or that the employing establishment
failed to provide a light-duty job which accommodated her restrictions. Rather, she contends
that she is entitled to wage-loss compensation because she was unfairly terminated from her
light-duty position; that she was not terminated for cause; and that she was terminated because
she filed a claim for injury. Acknowledging that the establishment put appellant on light duty,
and that she was on light duty when she was terminated, her representative stated that it was
“inconceivable that the agency would continue to accommodate a probationary employee on
6

Dennis J. Balogh, 52 ECAB 232 (2001).

7

Gary L. Watling, 52 ECAB 278 (2001).

8

Manual Garcia, 37 ECAB 767 (1986).

9

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

10

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

5

light duty.” The record, however, reflects that appellant was terminated from her position with
the employing establishment on July 28, 2006 for “unacceptable work performance/failure to
follow instructions.” The record reveals that the light-duty position would have remained
available to her had she not been terminated for cause.
The Board has held that an employee is not disabled within the meaning of the Act where
she has been provided appropriate light duty by an employing establishment and the light duty is
terminated for reasons unrelated to her physical impairment.11 There is no evidence that
appellant was terminated due to her physical inability to perform her assigned duties or that she
stopped work due to residuals of her accepted conditions. As there is no evidence in the record
that appellant was not capable of performing her assigned duties during the period in question,
she had no disability within the meaning of the Act.12
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
entitled to compensation for wage loss from July 29 to December 13, 2006, as she failed to show
that she was disabled within the meaning of the Act.
ORDER
IT IS HEREBY ORDERED THAT the March 4 and February 1, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
11

Major W. Jefferson, III, 47 ECAB 295 (1996).

12

See John W. Normand, 38 ECAB 1378 (1988) (finding that a claimant cannot be considered to have
compensable disability when he has been provided appropriate light duty by the employing establishment and the
light duty is terminated as a result of conduct he engaged in for reasons unrelated to his physical impairment).

6

